09-4973-pr
Meehan v. State of New York


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 27th day of May, two thousand eleven.

PRESENT: AMALYA L. KEARSE,
         GERARD E. LYNCH,
         J. CLIFFORD WALLACE,*
                        Circuit Judges.
__________________________________________

DENNIS MEEHAN,

                          Plaintiff-Appellant,

                 v.                                                  09-4973-pr

STATE OF NEW YORK, N.Y. STATE DEPT. OF
CORRECTIONAL SERVICES, CORCRAFT
INDUSTRIES, et al.,

                  Defendants-Appellees,**
___________________________________________

FOR APPELLANT:                   Dennis Meehan, pro se, Fallsburg, New York.


        *
          Senior Judge J. Clifford Wallace of the United States Court of Appeals for the Ninth
Circuit, sitting by designation.
        **
            The Clerk of Court is instructed to amend the official caption in this case to conform
to the listing of the parties above.
FOR APPELLEES:                 Barbara D. Underwood, Solicitor General, Nancy A. Spiegel,
                               Senior Assistant Solicitor General, Victor Paladino, Assistant
                               Solicitor General, for Eric T. Schneiderman, Attorney General,
                               Albany, New York.

       Appeal from a judgment of the United States District Court for the Northern District of

New York (Scullin, J.; DiBianco, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Dennis Meehan, pro se, appeals from the district court’s dismissal, pursuant to 28 U.S.C.

§ 1915(e), of his complaint against the State of New York, the New York State Department of

Correctional Services, and Corcraft Industries, and its summary judgment for the remaining

defendants. We assume the parties’ familiarity with the relevant facts and procedural history.

         We review a district court’s 28 U.S.C. § 1915(e) dismissal de novo. See Giano v.

Goord, 250 F.3d 146, 149-50 (2d Cir. 2001). We also review a summary judgment de novo,

resolving all ambiguities and drawing all permissible inferences in favor of the non-moving

party. See Redd v. Wright, 597 F.3d 532, 535 (2d Cir. 2010).

       Having conducted an independent and de novo review of the record, we affirm the district

court’s orders for substantially the same reasons stated by the district court in its thorough and

well-reasoned decisions. With respect to the October 11, 2006, order, although Meehan was not

given the opportunity to amend his complaint prior to dismissal, see McEachin v. McGuinnis,

357 F.3d 197, 200 (2d Cir. 2004), such amendment would have been futile because Corcraft

Industries is immune from his claims, see Komlosi v. N.Y. State Office of Mental Retardation

and Dev. Disabilities, 64 F.3d 810, 815 (2d Cir. 1995) (sovereign immunity applies to

“governmental entities that are considered arms of the state for Eleventh Amendment purposes”

                                                 2
(quotation marks omitted)). With respect to the September 29, 2009, order, Meehan failed to

exhaust all available administrative remedies before bringing his federal suit, see 42 U.S.C.

§ 1997e(a), and has not shown any special circumstances that would justify this failure, see

Brownell v. Krom, 446 F.3d 305, 311-12 (2d Cir. 2006).

        We have considered Appellant’s other arguments on appeal and conclude that they are

without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3